Citation Nr: 1307935	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-34 418	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for acquired psychiatric disorder including depressive disorder and post traumatic stress disorder (PTSD) prior to September 4, 2012 and a rating in excess of 70 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for right shoulder strain.  

3.  Entitlement to a rating in excess of 10 percent for left shoulder strain.  

4.  Entitlement to a rating in excess of 10 percent for right wrist strain.  

5.  Entitlement to a rating in excess of 10 percent for left wrist strain.   

6.  Entitlement to a rating in excess of 10 percent for right knee strain.

7.  Entitlement to a rating in excess of 10 percent for left knee strain.  

8.  Entitlement to a rating in excess of 10 percent for right hip strain.

9.  Entitlement to a rating in excess of 10 percent for left hip strain.  

10.  Entitlement to a rating in excess of 10 percent for T 7-10 degenerative disc disease prior to September 24, 2010, and a rating in excess of 20 percent thereafter.  

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for a left foot condition.

13.  Entitlement to service connection for a right foot condition.

14.  Entitlement to service connection for heartburn.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to August 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans' Affairs (VA).  The appeal is now under the jurisdiction of the Milwaukee, Wisconsin RO.  

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 2003 to August 2006.

2.  On February 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


